



Exhibit 10.1
CORNERSTONE ONDEMAND, INC.
EMPLOYMENT AGREEMENT
This Employment Agreement (the “Agreement”) is effective as of May 1, 2016 (the
“Effective Date”) by and between Cornerstone OnDemand, Inc., a Delaware
corporation (the “Company”), and Brian L. Swartz (“Executive”).
RECITALS
WHEREAS, the Company wishes to retain the services of Executive and Executive
wishes to commence employment with the Company on the terms and subject to the
conditions set forth in this Agreement;
NOW THEREFORE, in consideration of the foregoing recital and the respective
undertakings of the Company and Executive set forth below, the Company and
Executive agree as follows:
1.Duties and Scope of Employment. Effective May 1, 2016 (the “Start Date”),
Executive will join the Company as an employee in a non-executive capacity to
advise and provide support to the Company’s finance team for a transition period
ending on the earlier of: (i) the date determined by the Company’s Chief
Executive Officer; or (ii) June 1, 2016. Immediately following the transition
period, Executive will assume the role of Chief Financial Officer. Executive
shall have the authority generally allowed to persons discharging the duties of
such positions. Executive shall perform his duties faithfully and satisfactorily
to the performance standards reasonably expected of a person in such positions.
Executive will render such business and professional services in the performance
of his duties, consistent with Executive’s position within the Company, as will
reasonably be assigned to him by the Company’s Chief Executive Officer.
Executive will devote substantially his full business efforts and time to the
performance of Executive’s duties hereunder, provided however, that Executive
may serve on outside board positions that are not competitive with the Company
subject to the requirement that such service on outside boards of directors does
not materially interfere with Executive’s performance of his duties under this
Agreement and the Company’s Board of Directors (the “Board”) approves such board
membership (which will not be unreasonably withheld). The Company shall
indemnify Executive to the same extent as it indemnifies all other officers
under Delaware law and in accordance with the Company’s bylaws, as same may be
amended from time to time (as a Company officer, such indemnification shall
include Executive as a beneficiary of any insurance maintained by the Company
pursuant to the Company’s directors and officers liability insurance policies).
Executive’s principal place of employment shall be at the Company’s offices
located in Santa Monica, California.
2.At-Will Employment. Subject to the terms hereof, Executive’s employment with
the Company will be “at-will” employment and may be terminated by Company at any
time with or without Cause (as such term is defined in the Change of Control
Severance Agreement (“CoC Agreement”) to be entered into concurrently between
Executive and the Company) or with or without notice. However, as described in
the CoC Agreement, Executive may be entitled to severance benefits depending
upon the circumstances of Executive’s termination of employment, subject to the
terms and conditions of the CoC Agreement.
3.Term of Agreement. Subject to Section 2, this Agreement will have an initial
term of three (3) years, commencing on the Start Date (the “Initial Term”). On
the third anniversary of the Start Date, this Agreement will renew automatically
for additional one (1) year terms (each an “Additional Term”), unless either
party provides the other party with written notice of non-renewal at least
ninety (90) days prior to the date of automatic renewal. Notwithstanding the
foregoing provisions of this paragraph, (a) if a Change of Control (as defined
in the CoC Agreement) occurs when there are fewer than twelve (12) months
remaining during the Initial Term or an Additional Term, the term of this
Agreement will extend automatically through the date that is twelve (12) months
following the effective date of the Change of Control, or (b) if an initial
occurrence of an act or omission by the Company constituting the grounds for
“Good Reason” as defined in and in accordance with Section 6(g) of the CoC
Agreement has occurred (the “Initial Grounds”), and the expiration date of the
Company cure period (as such term is used in Section 6(g) of the CoC Agreement)
with respect to such Initial Grounds could occur following the expiration of the
Initial Term or an Additional Term, the term of this Agreement will extend
automatically through the date that is thirty (30) days following the expiration
of such cure period. If Executive becomes entitled to benefits under Section 3
of the CoC Agreement during the term of this Agreement, this Agreement will not
terminate until all of the obligations of the parties hereto with respect to
this Agreement have been satisfied.





--------------------------------------------------------------------------------





4.Compensation.
(a)Base Salary. Executive shall receive an annual base salary of $425,000 (“Base
Salary”) payable in accordance with the Company’s normal payroll practices and
be subject to the usual, required withholdings. Executive’s Base Salary will be
subject to review and any adjustments will be made based upon the Company’s
normal performance review practice.
(b)2016 Bonus. For 2016 only, in lieu of the bonus described in Section 4(c)
below, Company will pay to Executive a minimum bonus equal to 70% of his Base
Salary, pro-rated based on Executive's Start Date; provided, however, that in
the event such bonus would be greater if calculated in accordance with Section
4(c) below, Executive will receive such higher amount on a pro-rated basis (such
greater amount, the “2016 Bonus”).
(c)Performance Bonus. Executive will qualify for an annual performance bonus
(“Annual Bonus”) with a target level of 70% of Base Salary (“Target Level”)
based upon performance criteria as established by the Compensation Committee of
the Board (the “Compensation Committee”) and subject to the terms and conditions
of the Company’s executive bonus plan for the applicable fiscal year. Any Annual
Bonus will be paid as soon as practicable after the Board or the Compensation
Committee determines that the Annual Bonus has been earned, but in no event will
the Annual Bonus be paid after the later of: (i) the fifteenth (15th) day of the
third (3rd) month following the close of the Company’s fiscal year in which the
Annual Bonus is earned; or (ii) March 15 following the calendar year in which
the Annual Bonus is earned.
(d)Equity Awards.
(i)Stock Options. Subject to approval of the Compensation Committee, within
approximately five (5) days following the Start Date, Executive will be granted
an option to purchase fifty thousand (50,000) shares of Company common stock
(the “Option”) with a per share exercise price equal to the fair market value of
a share of Company common stock on such date of grant as determined pursuant to
the terms of the Company’s 2010 Equity Incentive Plan (the “Equity Plan”).
Subject to accelerated vesting upon certain terminations of employment as set
forth in the CoC Agreement, the Option will vest as follows: (i) one fourth
(1/4th) of the total number of shares subject to the Option will vest on the one
(1) year anniversary of the vesting commencement date and (ii) one forty-eighth
(1/48th) of the total number of shares subject to the Option will vest each
month thereafter for the next thirty six (36) months, subject to Executive’s
continued employment with the Company on each scheduled vesting date. The Option
will be subject to the terms and conditions of the Equity Plan and a stock
option agreement consistent with the terms of this Agreement by and between
Executive and the Company (the “Option Agreement”) both of which documents are
incorporated herein by reference.
(ii)Restricted Stock Units. Subject to approval of the Compensation Committee,
within approximately five (5) days following the Start Date, Executive will be
granted an award of fifty thousand (50,000) restricted stock units (the “Initial
RSU Award”) pursuant to the terms of the Equity Plan. Subject to accelerated
vesting upon certain terminations of employment as set forth in the CoC
Agreement, the Initial RSU Award will vest as follows: one fourth (1/4th) of the
total number of shares subject to the Initial RSU Award will vest on each of the
first four (4) annual anniversaries of the vesting commencement date, subject to
Executive’s continued employment with the Company on each scheduled vesting
date. In addition, subject to approval of the Compensation Committee, within
approximately five (5) days following the Start Date, Executive will be granted
an award of forty thousand (40,000) restricted stock units (the “Supplemental
RSU Award”) pursuant to the terms of the Equity Plan. Subject to accelerated
vesting upon certain terminations of employment as set forth in the CoC
Agreement, the Supplemental RSU Award will vest as follows: one half (1/2) of
the shares subject to the Supplemental RSU Award will vest on each of the first
two (2) annual anniversaries of the vesting commencement date, subject to
Executive’s continued employment with the Company on each scheduled vesting
date. The Initial RSU Award and the Supplemental RSU Award each will be subject
to the terms and conditions of the Equity Plan and to a restricted stock unit
agreement consistent with the terms of this Agreement by and between Executive
and the Company, each of which documents are incorporated herein by reference.
(iii)Additional Future Equity Awards. Executive will be eligible to receive
awards of stock options, restricted stock units or other equity awards covering
shares of Company common stock pursuant to any plans or arrangements the Company
may have in effect from time to time, including but not limited to any focal
grants. The Board or the Compensation Committee will determine in its discretion
whether Executive will be granted any such equity awards and the terms of any
such award in accordance with the terms of any applicable plan or arrangement
that may be in effect from time to time.





--------------------------------------------------------------------------------





5.Relocation and Related Expenses. In order to assist Executive in the smooth
transition from his current home location to the greater Los Angeles region, the
Company will provide Executive with the relocation and related benefits
described herein.
(a)The Company will provide directly or reimburse Executive for all reasonable
and customary moving expenses associated with Executive’s relocation to the
greater Los Angeles region, up to a maximum of forty thousand dollars ($40,000)
(the “Relocation Expenses”), subject to Executive’s submission of appropriate
receipts and invoices.
(b)Relocation Expenses do not include payment of any costs associated with
buying or selling a home. Therefore, in order to mitigate Executive’s costs with
respect to such expenses, the Company will reimburse any reasonable and
customary brokers fees and other directly related costs (excluding taxes)
associated with the sale of Executive’s primary residence in the Seattle,
Washington area (“Primary Residence”), up to a maximum amount equal to the
lesser of: (x) actual fees and costs (excluding taxes) incurred; or (y) the
amount by which the price Executive paid to purchase the Primary Residence
exceeds the total proceeds received by Executive for the sale of the Primary
Residence, net of broker fees and costs (but not taxes) (“Net Home Sale Costs”),
subject to Executive’s submission of appropriate receipts and invoices.
(c)The Company understands that Executive’s relocation may take some time to
complete. During such time, Executive generally will travel to the Company’s
Santa Monica offices. To assist Executive during this relocation period, until
the earlier of (i) the completion of Executive’s relocation to the greater Los
Angeles region, or (ii) September 30, 2016, the Company will reimburse Executive
for the reasonable costs of flights from his current home location to the
greater Los Angeles region, as well as for accommodations in the Los Angeles
area during the workweek, in each case, in accordance with the Company’s travel
policy (the “Transition Expenses”).
(d)To be reimbursable, Relocation Expenses, Net Home Sale Costs, and Transition
Expenses must be incurred, and appropriate receipts and invoices submitted to
the Company, no later than December 31, 2016. Relocation Expenses, Net Home Sale
Costs and Transition Expenses for which appropriate receipts and have been
timely submitted will be reimbursed to Executive as soon as administratively
practicable after such submission. In no event will any Relocation Expenses, Net
Home Sale Costs or Transition Expenses be reimbursed to Executive later than
March 15, 2017. To the extent that any Relocation Expenses, Net Home Sale Costs,
and Transition Expenses are taxable to Executive, the Company will make a gross
payment in the amount necessary, so that, after taking into account any federal,
state, and local income taxes withheld by the Company, the net amount Executive
receives, after tax, is equal to the full amount of Relocation Expenses, Net
Home Sale Costs, and Transition Expenses incurred by Executive.
6.Other Benefits. Executive shall be entitled to participate in executive
benefit plans and programs of the Company, if any, on the same terms and
conditions as other similarly-situated employees to the extent that Executive’s
position, tenure, salary, age, health and other qualifications make Executive
eligible to participate in such plans or programs, subject to the rules and
regulations applicable thereto. The Company reserves the right to cancel or
change the benefit plans and programs it offers to its employees at any time.
7.Vacations; Holidays, Sick Days. Executive shall be entitled to annual paid
vacation, paid holidays, and paid sick leave in accordance with the Company’s
applicable policies, which may change from time to time
8.Expenses. The Company will reimburse Executive for standard business expenses
pursuant to the Company’s standard policies in effect from time to time. In the
event that any expense reimbursements are taxable to Executive, such
reimbursements will be made in the time frame specified by Treasury Regulation
Section 1.409A-3(i)(1)(iv) unless another time frame that complies with or is
exempt from “Section 409A” (as defined below) is specified in the Company’s
expense reimbursement policy. Company will reimburse the Executive for
reasonable legal fees associated with the review of this Agreement and other
related agreements up to a maximum amount of ten thousand dollars ($10,000).
9.Change of Control Agreement. Subject to approval by the Compensation
Committee, Executive and the Company will enter into the CoC Agreement in
substantially the form presented to Executive concurrently with this Agreement,
and such document is incorporated herein by reference.
10.Section 409A. It is the intent of this Agreement to be exempt from or comply
with the requirements of Section 409A (as defined below) so that none of the
payments and benefits to be provided under this Agreement will be subject to the
additional tax imposed under Section 409A, and any ambiguities or ambiguous
terms in this Agreement will be interpreted to be so exempt or so comply. In no
event will the Company reimburse Executive for any taxes imposed or other costs
incurred as a result of Section 409A. The Company and Executive agree to work
together in good faith to consider amendments to this Agreement and to take such
reasonable actions which are necessary, appropriate or desirable to avoid
imposition of any additional tax or income recognition under Section 409A prior
to actual payment to Executive. For purposes





--------------------------------------------------------------------------------





of this Agreement, “Section 409A” means Section 409A of the Internal Revenue
Code of 1986, as amended, and the final regulations and any guidance promulgated
thereunder and any state law equivalent.
11.Proprietary Information and Inventions Agreement. Executive agrees to enter
into the Company’s standard Employment, Confidential Information, Invention
Assignment, and Arbitration Agreement (the “Confidentiality Agreement”), which
agreement is incorporated herein by reference.
12.No Conflict. Executive represents and warrants that his employment by the
Company as described herein shall not conflict with and will not be constrained
by any prior employment or consulting agreement or relationship.
13.Miscellaneous.
(a)Governing Law. This Agreement will be governed by the laws of the State of
California (with the exception of its conflict of law provisions).
(b)Assignment. This Agreement and all rights hereunder shall be binding upon and
inure to the benefit of and be enforceable by the parties hereto and their
respective personal or legal representatives, executors, administrators, heirs,
distributees, devisees, legatees, successors and assigns. This Agreement is
personal in nature, and neither of the parties to this Agreement shall, without
the written consent of the other, assign or transfer this Agreement or any right
or obligation under this Agreement to any other person or entity; except that
the Company may assign this Agreement to any of its affiliates or wholly-owned
subsidiaries or to any successor-in-interest by virtue of a reorganization,
merger or other form of business combination, provided, that such assignment
will not relieve the Company of its obligations hereunder. Any attempted
assignment, transfer, conveyance or other disposition of Executive’s right to
compensation or other benefits will be null and void.
(c)Notices. All notices, requests, demands and other communications called for
hereunder will be in writing and will be deemed given (a) on the date of
delivery if delivered personally; (b) one (1) day after being sent overnight by
a well-established commercial overnight service, or (c) four (4) days after
being mailed by registered or certified mail, return receipt requested, prepaid
and addressed to the parties or their successors at the following addresses, or
at such other addresses as the parties may later designate in writing:
If to the Company:
Attn: General Counsel
Cornerstone OnDemand, Inc.,
1601 Cloverfield Boulevard, Suite 620
Santa Monica, CA 90404
If to Executive:
Attn: Diane A. Thompson
Ballard Spahr LLP
2029 Century Park East, Suite 800
Los Angeles, CA 90067
(d)Acknowledgment. Executive acknowledges that he has had the opportunity to
discuss this matter with and obtain advice from his private attorney, has had
sufficient time to, and has carefully read and fully understands all the
provisions of this Agreement, including that Executive is waiving his right to a
jury trial, and is knowingly and voluntarily entering into this Agreement.
(e)Severability. In the event that any provision hereof becomes or is declared
by a court of competent jurisdiction to be illegal, unenforceable or void, this
Agreement will continue in full force and effect without said provision.
(f)Integration. This Agreement, along with the documents incorporated by
reference herein, represents the entire agreement and understanding between the
parties as to the subject matter herein and supersedes all prior or
contemporaneous agreements whether written or oral. No waiver, alteration, or
modification of any of the provisions of this Agreement will be binding unless
in writing and signed by the Company and Executive.
(g)Arbitration. Any dispute or controversy arising out of or relating to any
interpretation, construction, performance or breach of this agreement or the
Confidentiality Agreement, will be settled by arbitration pursuant to the
arbitration provisions set forth in the Confidentiality Agreement.





--------------------------------------------------------------------------------





(h)Tax Withholding. All payments made pursuant to this Agreement will be subject
to withholding of applicable taxes.
(i)Headings. All captions and section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.
(j)Counterparts. This Agreement may be executed in counterparts, PDF or
facsimile, each an original and each having the same force and effect as an
original and shall constitute an effective, binding agreement on the part of
each of the undersigned.







--------------------------------------------------------------------------------







IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.
COMPANY:
Cornerstone OnDemand, Inc.
By: /s/ Adam Miller         
Adam Miller, Chief Executive Officer
EXECUTIVE:
/s/ Brian L. Swartz         
Brian L. Swartz






































































[Signature Page to Employment Agreement]







--------------------------------------------------------------------------------









Exhibit A
Form of Employment, Confidential Information, Invention Assignment, and
Arbitration Agreement









